47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Mark Anthony WILLIAMS, Defendant--Appellant.
No. 94-5030.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 6, 1995.

G. Steven Agee, OSTERHOUDT, FERGUSON, NATT, AHERON & AGEE, Roanoke, VA, for Appellant.
Robert P. Crouch, Jr., U.S. Atty. and Thomas J. Bondurant, Jr., Asst. U.S. Atty., Roanoke, VA, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM.


1
Mark Anthony Williams appeals from a sentence imposed after guilty plea.  His attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue, but contending that no issues existed that merited appeal.  Williams was informed of his right to file a supplemental brief but failed to do so.  We affirm.


2
Williams contends on appeal that the district court improperly set the sentence at the maximum of the properly calculated guideline range.  This issue is not appealable.  United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990).  In accordance with the requirements of Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  We, therefore, affirm Appellant's conviction and sentence.


3
This Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court, and oral argument would not aid the decisional process.

AFFIRMED